DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the amendment filed 6/27/2022 has overcome the prior art of record.  The prior art of record fails to teach or fairly suggest A shift register circuit, comprising: a first input sub-circuit coupled to a first signal input terminal, a second signal input terminal and a pull-up node, the first input sub-circuit being configured to transmit a signal received at the second signal input terminal to the pull-up node under control of a signal received at the first signal input terminal; an output sub-circuit at least coupled to the pull-up node, a first clock signal terminal, an output signal transmission terminal, a shift signal output terminal and a first scan signal output terminal, the output sub-circuit being configured to transmit a signal received at the first clock signal terminal to the shift signal output terminal and to transmit a signal received at the output signal transmission terminal to the first scan signal output terminal in response to a voltage of the pull-up node; [[and]] an output control sub-circuit coupled to a second clock signal terminal, a chamfering signal terminal and the first scan signal output terminal, the output control sub-circuit being configured to transmit a signal received at the chamfering signal terminal to the first scan signal output terminal in response to a signal received at the second clock signal terminal in a predetermined time before the first scan signal output terminal stops outputting the signal from the output signal transmission terminal; a second input sub-circuit coupled to a control signal terminal, the first signal input terminal and a first node, the second input sub-circuit being configured to transmit the signal received at the first signal input terminal to the first node under control of a signal received at the control signal terminal; a compensation sub-circuit coupled to a fifth clock signal terminal, the first node and the pull- up node, the compensation sub-circuit being configured to transmit a signal received at the fifth 2Docket No.: ZBSD-124-PCT-US clock signal terminal to the pull-up node under control of a voltage of the first node and the signal received at the fifth clock signal terminal; a storage sub-circuit coupled to a sixth voltage terminal and the first node, the storage sub- circuit being configured to store a signal that is transmitted to the first node from the first signal input terminal; a first potential boosting sub-circuit coupled to a seventh voltage terminal, the pull-up node and a second node, the first potential boosting sub-circuit being configured to transmit a voltage of the seventh voltage terminal to the second node under control of the voltage of the pull-up node; wherein the second node is coupled to the compensation sub-circuit; and a second potential boosting sub-circuit coupled to the seventh voltage terminal, the first node and the second input sub-circuit, the second potential boosting sub-circuit being configured to transmit the voltage of the seventh voltage terminal to the second input sub-circuit under the control of the voltage of the first node; wherein the chamfering signal terminal is configured to transmit a signal with a voltage amplitude within a variation range of a voltage amplitude of a signal of the first scan signal output terminal as called for in claim 1.  Therefore, claims 1-2, 5-12, 14 and 17-24 are presently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        8/8/2022